Citation Nr: 0205220	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-05 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from October 1944 to June 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO), which, in pertinent part, 
denied the veteran's application to reopen his claim for 
service connection for a low back disability. 

In an October 2000 decision, the Board reopened the veteran's 
claim and remanded it for additional development.  
Subsequently, the claims folder was transferred to the 
Muskogee, Oklahoma, regional office (RO).  The RO denied the 
veteran's claim for service connection in a March 2002 rating 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Though examination at entry into service revealed normal 
findings, the veteran clearly had back disability in the form 
of an old healed compressive fracture of the 4th lumbar 
vertebra prior to service. 

3.  The preponderance of the competent evidence does not 
indicate that there was an increase in severity of 
preexisting back pathology during the veteran's period of 
active duty.



CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry has been 
rebutted by clear and unmistakable evidence that the 
veteran's back disability preexisted service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304 (2001).  

2.  The veteran's residuals of lumbar fracture were not 
aggravated by service, and arthritis of the spine was not 
manifested within the first post service year.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a), 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the April 1998 
statement of the case (SOC), the April 2000 supplemental 
statement of the case (SSOC), the October 2000 Board remand, 
a January 2001 letter, and the March 2002 SSOC of the 
evidence necessary to establish service connection.  The 
Board concludes that the discussions in the SOC, the SSOCs, 
and the Board remand adequately informed the appellant of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the appellant was contacted on various occasions to 
determine if he had additional evidence to submit, most 
recently by VA on January 2001.  Relevant private medical 
records have been obtained, and there is no indication that 
any additional relevant records are available.  

Pursuant to the Board's October 2000 remand, the veteran was 
scheduled for a VA examination.  The remand specifically 
informed the veteran of the provisions of 38 C.F.R. § 3.655 
regarding failure to appear for examination.  The veteran did 
not report for the examination, and did not provide any 
explanation for his failure to appear.  In this regard, the 
veteran should understand that the duty to assist is not 
always a one-way street and that if he wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(2001).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  

When evaluating entitlement to service connection, the 
veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are reported 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2001).

To rebut the presumption of soundness, there must be clear 
and unmistakable evidence that a condition existed prior to 
service.  See Kinnaman v. Principi, 
4 Vet. App. 20 (1993).  If the veteran's condition is first 
diagnosed while in service, the burden of proof is on the 
government to rebut the presumption of soundness and this 
burden is a "formidable one."  Id. at 27.  

In Miller v. West, 11 Vet. App. 345 (1998), the Board 
determined that the presumption of soundness had been 
rebutted based on medical reports that the veteran's 
condition preexisted service.  The Court stated that "[a] 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Id. at 348.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2001).

As noted above, the veteran failed without good cause to 
report for a scheduled VA examination that would have 
resulted in an opinion based upon full review of the record.  
Pursuant to 38 C.F.R. § 3.655, the Board must decide the 
claim based on the available record.

In May 1945, during his period of active duty, the veteran 
was evaluated for complaints of back pain.  He reported that 
while employed prior to service in January 1944, he injured 
his spine when a log fell from a loader and knocked him to 
the ground.  The veteran indicated that he was in bed at home 
for two and one-half months following the injury, and that no 
X-rays were taken at the time.  He later farmed and drove a 
truck, then joined the Army in October 1944.  The veteran 
noted that pain recurred intermittently when using his back 
for lifting and standing.  X-ray in May 1945 showed an old 
healed compressive type fracture of the 4th lumbar vertebra.  
The examiner concluded that the injury was not incurred in 
the line of duty.  In June 1945, the veteran was discharged 
from service due to his old back injury and a hearing defect.

A VA examination in July 1945 noted fracture, 4th lumbar 
vertebra, with limitation of motion.  An April 1972 private 
physician's report noted severe arthritis of the back, neck, 
shoulders and hands.  On VA examination in November 1973, X-
rays of the lumbar and lumbosacral spine showed moderate 
osteoarthritic changes with osteoporotic changes of a 
moderately advanced degree.  

A January 1998 statement from the veteran's private 
physician, T.R.R., M.D., noted that Dr. R. had treated the 
veteran since 1997.  Dr. R. stated that the veteran "has 
degenerative arthritis of the lumbar spine which apparently 
was aggravated during the military service."

A radiology report dated in March 2001 showed degenerative 
disc disease with exuberant endplate osteophytes at most 
levels of the lumbar spine.

The inservice evidence, including the veteran's own 
statements, demonstrates that a serious back injury occurred 
approximately nine months prior to his entry into service, 
and that the veteran continued to have intermittent back pain 
following that injury.  The examiner in service who concluded 
that the back disability preexisted service had the benefit 
of the veteran's history, which included a significant period 
of convalescence following the preservice injury, and x-rays 
that showed an old healed fracture.  Accordingly, the 
examiner's finding that back disability preexisted service 
was not a "bare conclusion", but was based on the veteran's 
history and objective clinical findings.  It clearly and 
unmistakably shows that the residuals of the spinal fracture 
preexisted service, thus rebutting the presumption of 
soundness.  

While the veteran contends that this disability was 
aggravated during his period of service, the service medical 
records do not show any objective findings of worsening of 
the disability.  In fact, the inservice examiner specifically 
concluded that the injury was a preexisting condition, and 
the inservice X-ray showed an old, healed lumbar fracture.  
There is simply no contemporaneous medical evidence of record 
that would support a finding that the pre-service disability 
underwent an increase in severity during service.

The 1998 opinion of Dr. R. is not probative of the question 
at issue, particularly since Dr. R. had only treated the 
veteran since 1997, more than five decades after his 
separation from service, and his opinion that the veteran's 
arthritis of the lumbar spine "apparently was aggravated 
during the military service" is, apart from being somewhat 
equivocal, has no basis in fact, since arthritis of the spine 
was not exhibited prior to or during service and in fact was 
not manifested until many years after service.  It could not 
have been aggravated in service prior to its first 
manifestation.  The premise that arthritis was present in 
service is not accurate and inconsistent with the record.  
Accordingly, the Board has given more weight to the inservice 
physician who had the benefit of a contemporaneous 
examination as well as review of X-rays and the veteran's 
history in their determination that the back pathology was 
not of service origin.

The veteran has also submitted his own statements to the 
effect that his back disability worsened during his period of 
service.  The Board has considered these statements, however 
they are not supported by objective medical evidence and are 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The evidence of record reveals that the veteran suffered a 
lumbar fracture approximately nine months prior to entry into 
service, and residuals of the fracture did not increase in 
severity during service.  As such, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disability.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2001).


ORDER

Service connection for a low back disability is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

